DETAILED ACTION
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements are auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of issued US patent No. 10666794.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of the issued Application.
This is substantially similar in nature to this application as can clearly be seen. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of patent No. 10666794. This is a nonstatutory obviousness-type double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Appleman (US pub, 2012/0083297).
Referring to claim 1, Appleman teaches a method comprising: by a client computing device of a first user of a social-networking system (Fig. 1, item 105A = client device), 
receiving, via a user interface of the computing device, an identifier associated with an intended recipient to which outgoing communication is to be initiated ([070], creating an instant message addressed to a screen name where screen name is at least an identifier where instant messaging network is a social network [124]);
displaying, in the user interface in response to receiving the identifier, social information about a member of the social networking system whose identification matches the identifier ([084], [086], display social information about a member) 
displaying, in the user interface, an indicator as to a type of identifier received (see paragraph [054], types of telephone numbers – see fig. 5); and 
displaying, in the user interface, a user interface element that is user-selectable to display, when actuated, a social-network profile associated with the member (see paragraph [077]., interface 300 displays social information such as contact list or address book content relevant to the first user  -- also see paragraph [114], user interface 700 includes profile information 720 for the instant messaging account).
Referring to claim 2, Appleman teaches the method of claim 1, wherein the identifier comprises a phone number or an email address of the intended recipient (see paragraph [108], e-mail). 
Referring to claim 3, Appleman teaches the method of claim 1, wherein the social information comprises a name of the intended recipient, a social-network profile of the intended recipient, or a combination thereof (see paragraph [023]- [025], message recipients). 
Referring to claim 4, Appleman teaches the method of claim 1, wherein the intended recipient is a second user of the social-networking system, and the social information is identified based on how many degrees of separation there are between the first user and the second user (see paragraphs [125] – [126]).
Referring to claim 5, Appleman teaches the method of claim 4, wherein the social information comprises a count of how many first-degree connections are shared between the first user and the second user in the social-networking system (see paragraphs [125] – [126], eg. Zero degrees of separation & two degrees of separation etc.).
Referring to claim 17, Appleman teaches the method of claim 12, wherein the social information comprises a map to a physical location associated with the page, hours of operation of the entity, or a combination thereof (see paragraph [086], information to include geographic location) 
Referring to claim 18, Appleman teaches the method of claim 1, wherein the outgoing communication comprises a text message, a VoIP call, a video chat, or a combination thereof. (see paragraph [048])
Referring to claim 19, Appleman teaches claim 19 and stands rejected for reasons and rationales similar to claim 1 above.
Referring to claim 20, Appleman teaches a system comprising: one or more processors (see paragraph [069]); and a memory coupled to the processors comprising instructions executable by the processors (see paragraph [159]), the processors being operable when executing the instructions to:
receive, via a user interface of the computing device, an identifier associated with an intended recipient to which outgoing communication is to be initiated (see paragraph [070], creating an instant message addressed to a screen name where screen name is at least an identifier where instant messaging network is a social network [124]);
display, in the user interface in response to receiving the identifier, social information about a member of the social networking system whose identification matches the identifier (see paragraph [084], [086], display social information about a member);
display, in the user interface, an indicator as to a type of identifier received (paragraph [054], types of telephone numbers – see fig. 5); and
display, in the user interface, a user interface element that is user-selectable to display, when actuated, a social-network profile associated with the member (see paragraph [077]., interface 300 displays social information such as contact list or address book content relevant to the first user  -- also see paragraph [114], user interface 700 includes profile information 720 for the instant messaging account).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appleman in view of Smarr et al (US pub, 2012/0110052).
Referring to claim 6, Appleman teaches social system of claim 4, that enables user to exchange social information to intended recipient with counting degree of connection but expressly lacks count of mutual friends of the first user and the second user.
However, wherein the count of how many first-degree connections are shared comprises a count of mutual friends of the first and second user (see paragraphs [063])
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Appleman’s invention to include counting mutual friends of the first user and second user in order to exchange communication in the web-based " social network" applications, in which a number of users are able to find each other’s accounts and voluntarily become "friends" or "followers" of each other's posted messages.
Referring to claim 7, Smarr teaches the method of claim 4 but do not teaches wherein the first-degree connections that are shared between the first user and the second user comprise mutual friends of the first user and the second user (see paragraph [071], mutual friend display 346d). 
Referring to claim 8, Smarr teaches the method of claim 4, wherein the social information is subject to one or more privacy policies associated with the intended recipient in the social-networking system (see paragraph [194]). 
Referring to claim 9, Smarr teaches the method of claim 8, wherein: there are two or more degrees of separation between the first user and the second user, and the social information is limited to public information in the social-networking system. (see paragraph [171],). 
Referring to claim 10, Smarr teaches the method of claim 8 wherein: there are two or more degrees of separation between the first user and the second user, and the social information is limited to the one or more privacy policies of the intended recipient and relationship information that associates the first user and the second user (see paragraphs [113], [157], [168]). 
Referring to claim 11, Smarr teaches the method of claim 8, there is one degree of separation between the first user and the second user, and the one or more privacy policies limit the display of one or more pieces of the social information from one or more members of the social-networking system. (see paragraph [170], [173], [176], [179]). 
Referring to claim 12, Smarr teaches the method of claim 1, wherein: the intended recipient represents an entity that is associated with a page in the social-networking system, the page is associated with the identifier, and the one or more pieces of social information are associated with the page. (see paragraph [178] )
Referring to claim 13, Smarr teaches the method of claim 12, wherein the social networking system creates the page by accessing one or more online directories, and the entity comprises a business, governmental entity, celebrity, place, or a combination thereof. (see paragraph  [184])
Referring to claim 14, Smarr teaches the method of claim 12, wherein: the one or more actions performed on the social-networking system with respect to the intended recipient by one or more other users who are social connections of the first user comprise "liking" the entity, and the social information comprises a count of how many friends of the first user in the social-networking system "like" the entity (see paragraph  [145], liked or commented on the post)
Referring to claim 15, Smarr teaches wherein the one or more actions performed on the social-networking system with respect to the intended recipient at one or more associated times comprise one or more check-ins to a physical location associated with the page (see paragraph [116], for user location).
Referring to claim 16, Smarr teaches the method of claim 15, wherein the temporally-sensitive piece of social information indicates that one or more friends of the first user have recently checked into the physical location associated with the page (see paragraph (see paragraphs [040],[043],[070]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454